





Exhibit 10.1


CERTAIN IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. “[____]” OR “[REDACTED]” INDICATES THAT INFORMATION HAS BEEN
OMITTED.


AGREEMENT OF LEASE


THIS AGREEMENT OF LEASE (the "Lease") is made as of this 11th day of May, 2020,
by and between [REDACTED], a Pennsylvania limited liability company, with an
office located at [REDACTED] (the "Lessor") and SHARPS COMPLIANCE, INC. OF
TEXAS, a Texas corporation qualified to do business in the Commonwealth of
Pennsylvania, with offices located at 9220 Kirby Drive, Suite 500, Houston,
Texas 77054 (the "Lessee").




W I T N E S S E T H:


WHEREAS, Lessor is the fee simple owner of certain real property containing
approximately 16.01 acres, located at, and known as, Parcel Nos. [REDACTED] (the
"Park"), Pittston Township, Luzerne County, Pennsylvania, as more particularly
described on Exhibit "A" attached hereto and made a part hereof (as such real
property may be expanded or re-configured, from time to time, by the Lessor, the
"Real Property"); and


WHEREAS, the Real Property is improved with, inter alia, a commercial building
containing one hundred forty-seven thousand (147,000) rentable square feet of
space, as shown by the shaded area on Exhibit "B" attached hereto and made a
part hereof (as such building may be expanded or re-configured, from time to
time, by the Lessor, the "Building"); and


WHEREAS, the Lessor desires to lease to the Lessee a portion of the Building,
said portion containing fifty-two thousand fourteen (52,014) useable square
feet, as shown by the shaded area on Exhibit "C" attached hereto and made a part
hereof (the "Leased Premises"), upon the terms and conditions hereinafter
contained; and


WHEREAS, the Lessor desires to permit the Lessee to utilize (i) a portion of the
Real Property approximately as shown by the shaded area on Exhibit "D" attached
hereto and made a part hereof for the Lessee's use for the parking of
twenty-four (24) automobiles (as such area may be re-configured, from time to
time, by the Lessor, provided that (a) the re-configured spaces are within close
proximity to the Leased Premises as currently shown on Exhibit “D”, the "Parking
Area" and (b) the Lessor will enforce the Lessee’s exclusive use of the Parking
Area), and (ii) another portion of the Real Property approximately as shown by
the shaded area on Exhibit "E" attached hereto and made a part hereof for the
Lessee's use for purposes of vehicular and pedestrian ingress and egress (as
such area may be re-configured, from time to time, by the Lessor, the "Access
Area"), all upon the terms and provisions hereinafter contained; and


WHEREAS, the Lessee desires to lease the Leased Premises from the Lessor and to
utilize the Parking Area and the Access Area, all upon the terms and provisions
hereinafter contained.


NOW, THEREFORE, in consideration of the sum of One Dollar ($1.00) to each in
hand paid, the receipt of which is hereby acknowledged, and the mutual
covenants, promises and agreements herein set forth, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged between the parties, the Lessor and Lessee, intending to be legally
bound, hereby agree as follows:


1.Lease and Use of Leased Premises; Use of the Parking Area and the Access Area.





--------------------------------------------------------------------------------



(a)Lessor does hereby demise and let unto the Lessee the Leased Premises and the
Lessee does hereby hire and rent from the Lessor the Leased Premises upon the
terms and conditions set forth in this Lease. The use of the Leased Premises by
Lessee shall be only for general office space and for use as a
warehouse/distribution center for the warehousing, distribution and assembly of
new, unused (i) medical waste containers and mail-back system kits, (ii) IV
Poles, and (iii) various containers and other non-hazardous materials used in
its business and supplied to its customers. All of such uses shall be subject to
the covenants, terms and conditions hereinafter contained and any covenants,
conditions or restrictions imposed by the Park. Anything contained in this Lease
to the contrary notwithstanding, the Lessor (and not the Lessee) shall have
exclusive control over, and use of, the rooftop of the Building and Lessor may,
at its option, utilize the same for any purposes that do not interfere with the
Lessee’s use and enjoyment of, or Lessee’s operations within, the interior space
of the Leased Premises. Such Lessor’s rights shall include, but shall not be
limited to, the installation of solar panels, antennae and telecommunication
dishes and so forth. The Lessee shall have no right to use or access the roof of
the Building for any purpose whatsoever without Lessor’s prior written consent.
Consistent with the provisions of Paragraph 9 of this Lease, the Lessor shall be
responsible for all structural repairs to, and replacement of, the roof;
provided, however, certain maintenance costs and expenses associated with the
routine maintenance and preventative maintenance of the roof shall be charged to
Lessee as provided for elsewhere in this Lease.


(b)The Lessee shall have exclusive use of the Parking Area but only for the
parking of automobiles and no trucks may be parked in, or utilize, the Parking
Area, and the Lessee may utilize the Access Area only for vehicular and
pedestrian ingress and egress. The Parking Area may be re-configured, from time
to time, by the Lessor, provided that (a) the re-configured spaces are within
close proximity to the Leased Premises as currently shown on Exhibit “D” and (b)
the Lessor will enforce the Lessee’s right to exclusively use the Parking Area.
The Lessee shall not park, nor allow its agents, employees, visitors or invitees
to park, within the Access Area at any time and the Access Area shall be kept
open and accessible at all times to provide vehicular and pedestrian access to
and through the Real Property; provided, however, that Lessee shall be allowed
to park trucks and trailers in the loading apron area of the Access Area for the
purposes of storage, loading and unloading and shipping product to its
customers.


(c)The Lessee covenants and agrees that its use of the Leased Premises, the
Access Area and the Parking Area shall not in any way unreasonably disturb or
interfere with the use and enjoyment thereof by the Lessor or other tenant(s) of
the remaining portions of the Building. The Lessee shall not utilize within the
Leased Premises any equipment or machinery which would generate noise or
vibration which could be heard or felt outside of the Leased Premises.


2.Term. The term of this Lease (the "Term") shall be for a period of sixty-two
(62) months commencing on that date which is approximately one hundred and five
(105) days following the final execution of this Lease by both parties, but the
exact date shall be that date upon which the Lessor has substantially completed
the construction of the Lessor's Improvements (hereinafter defined) (the
"Commencement Date") and expiring at 12:00 midnight on that date which is the
day immediately preceding the sixty-two (62) month anniversary of the
Commencement Date (the "Termination Date"). As hereinabove set forth, the
Commencement Date shall be that date upon which the Lessor has substantially
completed the construction of the Lessor’s Improvements; provided, however, if
the Lessee constructs, or causes to be constructed, any alterations to, or
additional improvements in, the Leased Premises (other than the Lessor’s
Improvements) during the Lessor’s construction of the Lessor’s Improvements, or
if the Lessee approves or executes any Work Orders or Change Orders with respect
to the Lessor’s Improvements or the Lessee’s Improvements (hereinafter defined),
and if the construction of such alterations or additional improvements (or the
approval or execution of any Work Orders or Change Orders) causes a delay in, or
interferes in any way with, the Lessor’s construction of the Lessor’s
Improvements or the Lessor’s sequencing with respect to its construction
thereof, then the Commencement Date under this Lease shall be that date upon
which the Lessor would have substantially completed the



--------------------------------------------------------------------------------



construction of the Lessor’s Improvements had no such delay or interference on
the part of the Lessee occurred irrespective of the date upon which the
substantial completion of the construction of the Lessor’s Improvements actually
occurs. For purposes of this Lease, "substantially completed" or "substantial
completion" shall mean that (i) the Lessor's Improvements have been constructed
by the Lessor substantially in accordance with the Plans and Specifications
(hereinafter defined) attached as Exhibit "F" to this Lease and made a part
hereof to such an extent so as to reasonably permit the Lessee to commence the
construction of the Lessee's Improvements (hereinafter defined) in the Leased
Premises, subject to the subsequent completion by Lessor of any punch list items
with respect to the Lessor's Improvements; provided, however, if the Lessee
occupies any portion of the Leased Premises for the purposes described in
Paragraph 1(a) above and begins business operations therefrom, then such
occupancy shall be conclusive evidence that the Lessor's Improvements have been
"substantially completed". Upon the Lessor's substantial completion of the
Lessor's Improvements, the Lessor and the Lessee shall jointly conduct a
walk-through inspection of the Leased Premises and jointly prepare a "punch
list" of the Lessor's Improvements that will need to be completed or repaired
and the Lessor shall, promptly after the preparation of the "punch list" (but in
no event more than thirty (30) days thereafter, subject, however, to any delays
attributable to the Lessee or to Force Majeure (hereinafter defined)), complete
the items thereon. Anything contained herein to the contrary notwithstanding,
the above-referenced Commencement Date is a target date only and the Lessor
shall have no liability for failing to substantially complete the construction
of the Building or the Lessor's Improvements by such target date. The foregoing
notwithstanding, the Lessor shall permit the Lessee to have access to an agreed
upon portion of the Leased Premises (i) as soon as practical following execution
of this Lease to store Lessee’s racking materials, and (ii) approximately
forty-five (45) days prior to the Commencement Date for the purpose of
permitting the Lessee to install the Lessee’s Improvements (hereinafter defined)
and equipment into the Leased Premises and for other non-operational use,
including, but not limited to, racking installation, inventory deliveries and
stocking, and facility and office preparation; provided, however, such access by
the Lessee into the Leased Premises prior to the Commencement Date shall be
subject to the following qualifications and limitations: (a) the Lessee shall
have such access only to that portion of the Leased Premises within which the
Lessor has completed the construction of the Lessor’s Improvements; (b) the
Lessee shall provide to the Lessor, prior to the Lessee’s access, acceptable
certificates of all insurance policies which the Lessee is required to obtain
under this Lease; (c) the Lessee’s access, prior to such Commencement Date,
shall be coordinated with the Contractor (hereinafter defined) in order to
minimize any interference with the Lessor’s construction of the Leased Premises
and the Lessor’s Improvements therein; and (d) the Lessee shall enter the Leased
Premises and install the Lessee’s Improvements and equipment therein prior to
the Commencement Date at its sole risk, cost and expense and the Lessee shall
abide by all of the terms and provisions of this Lease (except for the payment
of Minimum Rent attributable to that period of time prior to the Commencement
Date) and the Lessee shall indemnify, defend and hold the Lessor harmless from
and against any damages, costs, expense or claims incurred by the Lessor arising
out of the Lessee’s entry into the Leased Premises prior to the Commencement
Date. Because the Lessee has access to the Leased Premises prior to the
Commencement Date, should Lessee utilize the Leased Premises and consume
Utilities (hereinafter defined) outside of the Lessor’s normal business hours
during which Lessor is constructing the Lessor’s Improvements, the Lessee shall
be responsible for the payment of its reasonably allocated fair share of the
cost. Upon the Termination Date, this Lease shall terminate and the Lessee shall
surrender the Leased Premises to the Lessor in accordance with the terms and
conditions of this Lease. Possession of the Leased Premises shall be delivered
to the Lessee on the Commencement Date in a substantially completed condition
with respect to the Lessor's Improvements ordinary war and tear excepted, as set
forth in Paragraph 18 of this Lease.


3.Minimum Rent. Lessee shall pay to Lessor as minimum rent (the "Minimum Rent")
the following:


(a)Commencing on the Commencement Date and continuing thereafter during the next
twelve (12) months through the day immediately preceding the first (1st)
anniversary of the



--------------------------------------------------------------------------------



Commencement Date, the total sum of Two Hundred Ninety-Nine Thousand Thirty-One
and 51/100 Dollars ($299,031.51), which shall be payable in equal monthly
installments of Twenty-Four Thousand Nine Hundred Nineteen and 29/100 Dollars
($24,919.29) each, based upon an annual Minimum Rent of Five and 73/100 Dollars
($5.73) per square foot multiplied by 52,187 rentable square feet (52,014
useable square feet plus Lessee’s Proportionate Share (hereinafter defined) of
the Mechanical Room as described in Paragraph 3(d), which is 173 rentable square
feet). The foregoing notwithstanding, provided that the Lessee is not in breach
of any of its obligations under this Lease and, provided further, that no event
has occurred which, with the passage of time or the giving of notice, or both,
would constitute a breach or default of the Lessee under this Lease, then and in
such event, the Minimum Rent attributable only to the first (1st) two (2) months
of the Term immediately following the Commencement Date (the "Abatement
Period"), in the amount of Forty-Nine Thousand Eight Hundred Thirty-Eight and
59/100 Dollars ($49,838.59), shall be abated and the Lessee shall have no
responsibility for the payment of the Minimum Rent only during the Abatement
Period. Accordingly, provided that the Lessee is not in breach of any of its
obligations under this Lease and, provided further, that no event has occurred
which, with the passage of time or the giving of notice, or both, would
constitute a breach or default of the Lessee under this Lease, then and in such
event, the Lessee's first (1st) monthly payment of Minimum Rent shall be due and
payable on the first (1st) day immediately following the Abatement Period (i.e.,
at the beginning of the third (3rd) month of the Term). The abatement of Minimum
Rent during the Abatement Period shall apply only to the Minimum Rent and,
during the Abatement Period, the Lessee shall be responsible for the payment of
all Additional Rent (hereinafter defined). In lieu of an abatement of Minimum
Rent for the two (2) month Abatement Period following the Commencement Date as
hereinabove set forth, the Lessor may, in the alternative and at its option,
elect to pay the Lessee, on the Commencement Date, the sum of Forty-Nine
Thousand Eight Hundred Thirty-Eight and 59/100 Dollars ($49,838.59) as a Minimum
Rent credit for such two (2) month Abatement Period (the "Minimum Rent Credit").
In such event, if the Lessor elects to pay to the Lessee the Minimum Rent Credit
on the Commencement Date, then, in such event, and upon the Lessee's receipt of
the Minimum Rent Credit from the Lessor, the Lessee's obligation to pay the
Minimum Rent shall commence on the Commencement Date and the Lessee shall pay to
the Lessor the first (1st) month's payment of Minimum Rent on the Commencement
Date and on the first (1st) day of each calendar month thereafter and the Lessee
shall not then be entitled to any abatement of Minimum Rent whatsoever.


(b)In lieu of any increases in the Minimum Rent due to increases in the Consumer
Price Index, commencing on the first (1st) anniversary of the Commencement Date
and continuing thereafter on each anniversary date thereof, through the
Termination Date (each of said dates is hereinafter referred to as an
"Adjustment Date"), the Minimum Rent shall be increased by adding to the Minimum
Rent which was in effect for the lease year immediately preceding the applicable
Adjustment Date (as such Minimum Rent is expressed on a per square foot basis)
that amount which is determined by multiplying the annual Minimum Rent which was
in effect for the lease year immediately preceding the applicable Adjustment
Date (as such Minimum Rent is expressed on a per square foot basis) by two
percent (2%) as shown in the following Minimum Rent table:




Months
of the Term
Annual Minimum Rent Per Sq Ft
Monthly
Minimum Rent
Aggregate Annual
Minimum Rent
1 through 12 *
$5.73
$24,919.29
$299,031.51
13 through 24
$5.84
$25,397.67
$304,772.08
25 through 36
$5.96
$25,919.54
$311,034.52
37 through 48
$6.08
$26,441.41
$317,296.96
49 through 60
$6.20
$26,963.28
$323,559.40
61 through 62
$6.32
$27,485.15
N/A






--------------------------------------------------------------------------------



*Provided that the Minimum Rent shall be abated during the Abatement Period
(i.e., the first (1st) two (2) months of the Term) pursuant to Paragraph 3(a).


(c)The Lessee's obligation to pay Rent under this Lease is an independent
covenant of the Lessee separate and distinct from any of the Lessor's
obligations under this Lease and in each instance, the Minimum Rent shall be
payable in advance, without prior notice or demand and without any right of
offset of the Lessee, at the address of the Lessor, on the first (1st) calendar
day of each month, the first of such monthly installments to be payable at the
beginning of the third (3rd) month of the Term (i.e., immediately following the
Abatement Period). Additional Rent shall initially be based on the annual Budget
(hereinafter defined) estimate, as provided in Paragraph 8(c), payable in
advance without prior notice or demand and without any right of offset of the
Lessee, at the address of the Lessor, on the first (1st) calendar day of each
month, the first of such monthly installments to be payable on the Commencement
Date. All Rent payments are to be made by the first (1st) day of each month
(other than the first payment which shall be payable on the Commencement Date)
via an Automated Clearing House (“ACH”) transaction. In the event that any
Minimum Rent or Additional Rent (as hereinafter defined) (the Minimum Rent and
the Additional Rent are hereinafter collectively referred to as the "Rent") is
not received by Lessor on the date set forth for payment, then Lessee shall pay
to Lessor (i) a late fee equal to five percent (5%) of the delinquent
installment of Rent (the "Late Fee"), (ii) interest on such delinquent
installment at a rate equal to the "Prime Rate of Interest" published from time
to time in the "Money Mart" Section of The Wall Street Journal (the "Prime
Rate") plus five percent (5%) from the date that such installment was due
through the date that such installment is actually received by the Lessor (the
"Late Interest"), and (iii) all reasonable costs and charges incurred by Lessor
in connection with its collection of the late payment (collectively, the "Late
Costs"), all of which shall be due under this Lease as, and shall become,
Additional Rent. If any month of the Term is less than a full calendar month,
then the Rent shall be pro-rated for the actual number of days in such month.
The foregoing notwithstanding, the Lessor hereby agrees to waive its right to
collect the Late Fee and the Late Interest only two (2) times in any period of
twelve (12) consecutive months during the Term of this Lease if the Lessor
receives the delinquent installment of Rent from the Lessee within ten (10) days
following the date upon which the Lessor has provided the Lessee with a written
notice stating that the Lessor has not received the installment of Rent when
due.


(d)Anything contained in this Lease to the contrary notwithstanding, the Lessor
and the Lessee hereby acknowledge and agree that the Leased Premises contains
52,014 useable square feet of space. The Building also contains a "Mechanical
Room" servicing the entire Building, which "Mechanical Room" contains four
hundred eighty-six (486) square feet of space and is shown as the shaded area on
Exhibit "C-1" attached hereto and made a part hereof (the "Mechanical Room").
The Lessor and the Lessee hereby further acknowledge and agree that the Lessee
shall be responsible for the payment of its Proportionate Share of the Minimum
Rent and the Additional Rent with respect to the Mechanical Room [which is 173
square feet or 35.50% (the “Lessee’s Proportionate Share”)] and, therefore, the
Lessee's rentable square footage shall be 52,187 rentable square feet (i.e.,
52,014 useable square feet plus 173 square feet of the total number of square
feet contained in the Mechanical Room). Accordingly, the Lessee's Minimum Rent
and Additional Rent shall be based upon 52,187 rentable square feet and the
Lessee shall, therefore, be responsible for its Proportionate Share of the
Additional Rent attributable to the Mechanical Room. For clarification purposes,
the parties agree that no part of the Mechanical Room is located within the
useable square footage of the Leased Premises.
4.Security Deposit. The Lessor has agreed to waive its standard Security Deposit
and, therefore, the Lessee shall not be required to deliver a Security Deposit
to the Lessor; provided, however, the Lessor's waiver of the Security Deposit
shall in no way whatsoever relieve the Lessee from the full and faithful
performance of Lessee's obligations under this Lease and for the payment of
repairing any damages to the Leased Premises, the Parking Area, the Access Area
or the Building which arise during this Lease and for which the Lessee is liable
hereunder.



--------------------------------------------------------------------------------







5.Property Taxes.


(a)The Lessee shall pay to the Lessor its Proportionate Share (hereinafter
defined) of any and all real property taxes and assessments [including all
service fees paid to any governmental or quasi-governmental entity] attributable
to the Building and the Real Property payable for the Term of this Lease
including, but not limited to, taxes resulting from any increases in the
assessed value of, or for improvements made to, the Building and the Real
Property (collectively, the "Property Taxes"). The Lessee's "Proportionate
Share" shall be that percentage derived by dividing its rentable square feet of
space (i.e., 52,187 rentable square feet) by the total number of rentable square
feet of space contained, from time to time, in the Building (i.e., 147,000
rentable square feet) and, therefore, the Lessee's Proportionate Share, as of
the date of this Lease, is thirty-five and fifty one-hundredths percent
(35.50%). The Lessee's Proportionate Share of such Property Taxes shall be
payable by Lessee, as Additional Rent to Lessor, at the Lessor's option, either:
(i) within thirty (30) days following written notice of the total amount thereof
from Lessor to Lessee, or (ii) in twelve (12) equal monthly installments
pursuant to the Property Tax Budget (hereinafter defined) as hereinafter set
forth. The Lessor shall provide to the Lessee a copy of the bill or invoice for
such Property Taxes which Lessor receives from the applicable taxing authority,
together with a written explanation indicating in reasonable detail the manner
in which the Lessor calculated the amount of Property Taxes due by the Lessee
pursuant to this Paragraph 5. Anything contained in this Lease to the contrary
notwithstanding, the Lessor and Lessee hereby acknowledge and agree that the
Real Property has been designated and approved to be included in the Local
Economic Revitalization Tax Assistance Act ("LERTA") by the applicable taxing
bodies. Pursuant to the provisions of LERTA, the Property Taxes attributable to
the “improvements” only on the Real Property (but not the Property Taxes
attributable to the “land”) are to be abated for a period of ten (10) years
following the completion of the construction of such improvements. Accordingly,
the Lessor and the Lessee anticipate that the Property Taxes applicable to the
improvements on the Real Property (and not the land portion of the Property
Taxes) shall be abated for such a ten (10) year period. The Lessor, however,
makes no representation or warranty (except as expressly covenanted by the
Lessor under this Paragraph 5(a) of this Lease) with respect to LERTA, the
benefits to be derived therefrom, the construction thereof or the further
applicability thereof to the Real Property or the Lessee. The Lessor hereby
covenants and agrees that the Lessor shall promptly pay all of its taxes, and
will promptly perform all other acts and submit all applications, if any, that
it is required to pay, perform and submit respectively in order to timely
submit, if any, so that the LERTA benefits with respect to the Real Property are
not lost due to any act, or failure to act, on the part of the Lessor.


(b)If the Lessor elects, at any time during the Term, to provide the Lessee with
a budget of the annual Property Taxes based upon the current, anticipated, or
prior year's, tax bill (the "Property Tax Budget"), the Property Tax Budget
shall set forth the Lessor's projection of the Property Taxes which the Lessor
anticipates for the current year of the Term. The Lessor's preparation of the
Property Tax Budget shall be the Lessor's good faith estimate thereof only and
the Lessee shall be responsible for the full payment of any and all actual
Property Taxes irrespective of the amounts therefor set forth in the Property
Tax Budget. If the Lessor elects to prepare a Property Tax Budget as hereinabove
set forth, then the Lessee shall pay to the Lessor on the first (1st) day of
each calendar month during the Term one-twelfth (1/12th) of the amount set forth
in the Property Tax Budget. As soon as reasonably practicable after the Lessor's
receipt of the actual tax bill, the Lessor shall provide the Lessee with an
invoice indicating the difference between the amount of Property Taxes actually
due and the amount paid thereon by the Lessee pursuant to the Property Tax
Budget. The Lessee shall, within thirty (30) days after the Lessee's receipt of
such invoice, pay to the Lessor any amount set forth therein which represents an
underpayment of the amount of Property Taxes actually due. If, however, the
amount paid by the Lessee toward all of the Property Taxes pursuant to the
Property Tax Budget exceeds the actual amounts therefor, then the Lessor shall
credit such excess amount against the Lessee's next monthly payment(s) of the
budgeted



--------------------------------------------------------------------------------



Property Taxes unless such refund would occur following the Termination Date, in
which event the Lessor will promptly refund such overpayment to the Lessee.


(c)If, at any time during the Term, (i) a surcharge, fee, excise or tax is
levied or imposed upon utilities consumed at, or waste discharged from, the
Leased Premises, or upon parking spaces which are a part of the Parking Area, or
for any governmental service furnished to the Building, the Real Property or
persons visiting or occupying the same; or (ii) the method of taxation of real
property is changed from the method in existence on the date of this Lease, so
that real estate taxes are replaced by one or more other types of alternative
tax (collectively hereinafter referred to as "Replacement Taxes"); then, at the
Lessor’s option, the Lessee shall pay either to the governmental body involved,
or to the Lessor, as Additional Rent, its Proportionate Share of the amount of
such (A) surcharge, fee, excise or tax on utilities, waste, parking spaces or
governmental services; and (B) such Replacement Taxes. Nothing herein contained
is intended to require the Lessee to pay any tax levied, assessed or imposed
upon Lessor based upon Lessor's net income, excise profits or net taxable
revenues or receipts.


6.Insurance.


(a)Liability Insurance. The Lessee, at its sole cost and expense, shall secure
and maintain throughout the Term general public liability insurance issued by a
reputable insurance company licensed to issue such insurance in the Commonwealth
of Pennsylvania and insuring both Lessor and Lessee against death and personal
injuries to one or more persons in the amount of Three Million Dollars
($3,000,000.00) (provided, however, the aforesaid amount shall be increased,
from time to time, during the Term to reflect increases in the rate of
inflation) with respect to property damage/bodily injury or death to one or more
persons in any one occurrence in connection with Lessee's use and occupancy of
the Leased Premises and the Lessee's use of the Parking Area, the Access Area
and the Real Property and irrespective of whether such liability arises as a
consequence of the negligence of Lessor, its agents, servants or employees.
Lessee shall, prior to the Commencement Date, furnish to Lessor a certificate of
the insurance company issuing such insurance evidencing such coverage with the
Lessor included as an additional named insured and such certificate shall
contain a provision to the effect that such coverage may not be canceled,
materially changed or not renewed without at least thirty (30) days' prior
written notice to Lessor. The foregoing notwithstanding, the Lessor may, at its
option, also secure and maintain general public liability insurance with respect
to the common areas of the Building and the Real Property, if any, and, in such
event, the Lessee shall be responsible for the payment to the Lessor of the
Lessee's Proportionate Share of the total premiums for such insurance.


(b)Casualty Insurance. The Lessor shall secure and maintain throughout the Term
fire, casualty and extended coverage insurance covering the Building and the
Leased Premises including all improvements now or hereafter made thereto, for no
less than eighty percent (80%) of the replacement cost thereof, together with
any other insurance policies which are commercially reasonable and obtained by
the Lessor. Lessee shall, however, pay to the Lessor, as Additional Rent, within
thirty (30) days following notice of the amount due from Lessee to Lessor, the
Lessee's Proportionate Share of the total premium due for such insurance with
respect to the entire Building. The foregoing notwithstanding, the
above-described casualty insurance shall not be used for the purposes of
covering damages to the Building or the Leased Premises caused by, or
attributable to, the Lessee in its use thereof (including, but not limited to,
damage to structural columns or outside walls caused by the operation of
Lessee’s equipment or vehicles). In addition, the Lessee shall, at its sole cost
and expense, be responsible for, and pay the cost of, fire and extended coverage
insurance on all contents located within the Leased Premises including, but not
limited to, trade fixtures and equipment. Lessee further agrees to install in
the Leased Premises, fire extinguishers, or any other devices, as is required by
Lessor's insurance carrier and local building codes prior to the occupancy of
the Leased Premises and further agrees that in the event the insurance company
or local building codes should require change in the nature of this equipment,
Lessee will effect such changes at Lessee's sole cost and expense.



--------------------------------------------------------------------------------





7.Utilities. The Lessee shall pay all bills, when due, which may be incurred
during the Term for all utilities and utility-related services to the Leased
Premises including, without limitation, all light, electric power, gas/propane,
heat, water (including potable and fire sprinkler water), sewer, storm sewer,
trash removal, telephone, cable and any and all other charges or fees for
utilities and/or utility services imposed by any governmental or
quasi-governmental entity, authority or utility provider (collectively the
"Utilities") and any and all other fees, costs, expenses or charges applicable
to all Utilities consumed by the Lessee or applicable to the Leased Premises. In
addition, the Lessee shall pay, when due, its Proportionate Share of all bills
which may be incurred for all Utilities to the common areas of the Building (if
any), the Parking Area, the Access Area and the Real Property. If the Utilities
to the Leased Premises are separately-metered, then the Lessee shall pay all
bills therefor when due directly to the utility company providing such Utilities
and if the Utilities are not separately-metered, then the Lessee shall pay to
the Lessor its Proportionate Share thereof. Should the Lessee fail to pay any
bills as aforesaid, the Lessor shall have the right, after providing written
notice to the Lessee and Lessee's failure to pay the same within ten (10) days
after the date of Lessor's notice, to pay the same, and the amount so paid shall
be chargeable to the Lessee as Additional Rent and shall be paid immediately
with interest allowable at the Prime Rate plus five percent (5%), from the date
of such payment by the Lessor. Except as otherwise hereinafter set forth, all of
the Utilities to the Leased Premises shall be either (i) separately-metered and
billed directly to the Lessee by the utility company(ies) providing such
utility(ies), in which case, the Lessee shall pay the utility company(ies)
directly, or (ii) sub-metered (through an “Emon Demon” or other type of
sub-meter) to measure the consumption of such utility(ies) within the Leased
Premises, in which case, the Lessee shall pay to the Lessor the Lessee’s
applicable share of such utility(ies) for the Leased Premises as determined by
such sub-meter, or (iii) determined by the utility service provider(s) based
upon its fee or rate schedule, in which case, the Lessee shall pay to the Lessor
the Lessee’s applicable share of such utility(ies) for the Leased Premises as
determined by the Lessor based upon such applicable fee or rate schedule. The
foregoing notwithstanding, however, sanitary sewer services, storm water
services and stand-by water for fire protection services for the entire Building
shall not be separately-metered or sub-metered, but rather shall be billed with
respect to the entire Building and the Lessee shall, therefore, pay to the
Lessor the Lessee’s Proportionate Share of such costs. Finally, Lessor and
Lessee hereby acknowledge and agree that certain Utilities to the Leased
Premises may be separately-metered or sub-metered by Lessor within a reasonable
period of time following the Commencement Date, at which time Lessor will cause
all Utilities to be separately-metered or sub-metered. During such period of
time, such Utilities may be provided to the entire Building without such
separation or sub-meter and, therefore, during such period of time, the Lessee
shall pay to Lessor the Lessee’s Proportionate Share of the costs of such
Utilities to the entire Building as may be provided for in Paragraph 8. The
Lessee shall, upon the request of the Lessor, provide the Lessor with a signed
Written Request and Authorization Form authorizing all utility companies that
provide direct, separately-metered utility service(s) to the Leased Premises
(i.e., utility services which are provided to the Leased Premises and which are
billed directly to the Lessee and not through the Lessor as a pass-through
expense) to provide to the Lessor any information requested by the Lessor
regarding the demand, usage and consumption of such utility(ies) within the
Leased Premises. The Lessor may utilize any such utility demand, usage and
consumption information for, inter alia, purposes of comparing the utilities
used within the Building with utility consumption within other buildings owned
and/or managed by the Lessor.


8.Additional Rent; Annual Budget.


(a)It is the agreement and intention of the Lessor and the Lessee that the
Minimum Rent to Lessor be "net, net, net" of any and all Property Taxes,
assessments and/or owner's association fees, dues, costs or expenses assessed
by, or on behalf of, the Park, insurance costs and premiums, Utilities,
maintenance fees, costs and expenses, management fees (not to exceed three
percent (3%) of Lessee’s annual Minimum Rent) and any and all other fees, costs
and expenses attributable to the Leased Premises, the Building, the Real
Property, the Parking Area and the Access Area, except for the Excluded Expenses
(defined herein) or as otherwise expressly provided for in



--------------------------------------------------------------------------------



this Lease. Accordingly, in addition to the Lessee's payment of its
Proportionate Share of all Property Taxes as hereinabove set forth in Paragraph
5 of this Lease, and its Proportionate Share of all insurance costs and premiums
incurred by the Lessor as hereinabove set forth in Paragraph 6 of this Lease,
and all Utilities as hereinabove set forth in Paragraph 7 of this Lease, the
Lessee shall also pay for (i) its Proportionate Share of all Grounds Maintenance
Costs (hereinafter defined) as hereinafter set forth in this Paragraph 8 of this
Lease, and (ii) its Proportionate Share of all maintenance fees, costs and
expenses, management fees and any and all such other fees, costs and expenses
attributable to the common areas of the Building (if any), the Real Property,
the Parking Area and the Access Area, and (iii) all of the maintenance fees,
costs and expenses attributable to the upkeep, maintenance and repairs to the
Leased Premises (except only for structural repairs only to the roof, foundation
and outside walls of the Building, which shall be the Lessor's sole
responsibility as provided for hereinafter). Anything contained in this Lease to
the contrary notwithstanding, the Lessee's Proportionate Share of the costs and
expenses attributable to snow removal shall be grossed up to be that percentage
derived by dividing the number of rentable square feet of space of Lessee by the
total number of rentable square feet of space in the Building which is then
being occupied by all tenants. Any and all sums which may become due and payable
by Lessee under the terms of this Lease (other than the Minimum Rent), together
with any late fees, penalties or additional interest thereon for non-payment,
shall hereinafter collectively be referred to as "Additional Rent." The Lessor
shall provide to the Lessee, upon request, an allocation of the Additional Rent
showing in reasonable detail the manner in which the Additional Rent was
calculated by the Lessor.


(b)The Lessor shall have the right, at any time during the Term, to provide the
Lessee with an annual budget (as the same may be amended at any time and from
time to time by the Lessor, the "Budget") setting forth the Lessor's projection
of (i) the Lessee's Proportionate Share of all Property Taxes, and (ii) the
Lessee's Proportionate Share of all insurance costs and premiums, and (iii) the
Lessee's Proportionate Share of all Grounds Maintenance Costs, and (iv) the
Lessee's Proportionate Share of any and all other fees, costs and expenses
included in the Additional Rent which the Lessor anticipates for the current
year of the Term. The foregoing notwithstanding, the costs for Utilities for the
Leased Premises (other than for sewer services and stand-by water for fire
protection services which shall be included in the Budget) shall not be included
in the Budget and the Lessee shall pay for all of such Utilities directly to the
company providing such Utilities to the Leased Premises at the time that the
Lessee is billed therefor. Anything contained in this Lease to the contrary
notwithstanding, the Lessor's preparation of the Budget shall be Lessor's good
faith estimate thereof only and the Lessor shall have no liability for any
errors or omissions therein and the Lessee shall be responsible for the full
payment of any and all actual amounts incurred with respect to all of the
foregoing items irrespective of the amounts therefor set forth in the Budget. If
the Lessor elects to prepare a Budget as hereinabove set forth, then the Lessee
shall pay to the Lessor on the first (1st) day of each calendar month during the
Term of this Lease one-twelfth (1/12th) of the amount set forth in the Budget.
As soon as reasonably practicable after the expiration of each calendar year,
the Lessor shall provide the Lessee with an invoice indicating the difference
between the amounts actually incurred for all of the foregoing items for such
calendar year and the amounts paid thereon by the Lessee. The Lessee shall,
within thirty (30) days after the Lessee's receipt of such invoice, pay to the
Lessor any amount set forth therein which represents an underpayment of the
amount actually incurred therefor during such calendar year or, if the amount
paid by the Lessee toward all of the foregoing items exceeds the actual amounts
incurred therefor during such calendar year, then the Lessor shall credit to the
Lessee's next monthly payment(s) of Minimum Rent such excess amounts unless such
credit for such excess amount paid would occur following the Termination Date,
in which event the Lessor will promptly refund such overpayment to the Lessee.
The foregoing notwithstanding, if at any time during the Term, the Lessor
determines that the Budget is inaccurate, the Lessor may amend such Budget by
providing written notice thereof to the Lessee, together with an explanation of
the reason why the Lessor has determined that the Budget is inaccurate. In
addition, the Lessor may at any time during the Term provide the Lessee with an
additional invoice for any significant amounts not included in the Budget,
whereupon the Lessee



--------------------------------------------------------------------------------



shall, within thirty (30) days after the Lessee's receipt of such invoice, pay
to the Lessor any amount set forth therein.


(c)Lessor has provided the following initial annual Budget estimate per rentable
square foot for the Additional Rent expenses due from Lessee; provided, however,
that the Lessee shall be responsible for payment of the actual Additional Rent
expenses following Lessor’s reconciliation of the Budget against actual expenses
following the end of each calendar year:


Real Estate Taxes - LERTA
$0.05
Municipal Services Fee
$0.03
Insurance Coverage
$0.09
Fire Service
$0.08
Electric Service
$0.09
Water Service
$0.01
Sewer/Stormwater
$0.06
Park Fee
$0.08
Repairs & Maintenance
$0.05
Grounds Maintenance (excluding snow)
$0.04
Management Fee (3% of annual Minimum Rent)
$0.17
Total Estimate (per rentable square foot per yr)
$0.75





(d)Operating expenses for purposes of determining Additional Rent shall not
include, or be deemed or construed to include, the following (collectively, the
“Excluded Expenses”):


(i)costs incurred in connection with the construction of the Building or the
initial development of the Parking Area or Access Area;


(ii)costs for which the Lessor is reimbursed by its insurer, any tenant's
insurer, any condemning authority or any tenant other than the Lessee;


(iii)costs of leasehold improvements constructed for Lessee or any other tenant
of the Building in preparation for new or continued occupancy of rental space in
the Building;


(iv)obligations of any tenant in the Building other than the Lessee;


(v)interest, principal or other payments on mortgages, ground leases or any
other underlying lease, or other debt costs, if any;


(vi)depreciation on the Building or any improvements in any area of the Parking
Area or Access Area;


(vii)costs which are paid directly by any tenant;


(viii)wages, salaries and other compensation, including payroll taxes,
insurance, retirement, fringe benefits and uniform allowances payable to
employees of the Lessor above the level of Building manager;


(ix)legal fees (other than those relating to the general operation of the Real
Property or the Building), space planning and architectural fees relating to
rental space, engineering fees (other than those relating to the general
operation of the Real Property or the



--------------------------------------------------------------------------------



Building), real estate commissions, marketing, advertising or any other expenses
incurred in connection with the sale, leasing or initial development of the
Building or any improvements constructed in any area of the Real Property;


(x)costs of selling, syndicating, financing, mortgaging or hypothecating any of
Lessor's interest in the Real Property or the improvements located thereon;


(xi)costs of disputes between Lessor and any third-party regarding matters not
related to the Building or Real Property;


(xii)any late fees, penalties, interest charges or similar fees incurred by
Lessor as a result of not paying any Building operating cost timely unless any
such late fees, penalties, interest charges or similar fees are caused by the
Lessee's failure to pay the same to the Lessor (if the Lessee is required to pay
the same pursuant to the terms of this Lease) as and when due;


(xiii)the cost of any addition to the Building constructed after the date of
execution of this Lease;


(xiv)the cost of any repair made pursuant to the provisions of this Lease
relating to fire or other casualty or condemnation for which the Lessor receives
reimbursement;


(xv)costs incurred due to a violation by Lessor or any tenant of the Building of
the terms of any lease or of any laws, rules, regulations or ordinances
applicable to the Building;


(xvi)legal expenses arising out of the construction of the Building or Real
Property, or relating to the enforcement of any leases (other than the costs
relating to the enforcement of this Lease); and


(xvii)any inheritance, estate, succession, transfer, gross receipts, franchise,
corporation, net income or profit tax or capital levy imposed upon Lessor.


9.Maintenance of Leased Premises; Parking Area and Access Area.


(a)The Lessee shall be responsible for all repairs to the Leased Premises
(excluding only structural repairs only to the roof, footers, foundation and
outside walls of the Building, for which the Lessor shall be responsible) and
the Lessee shall maintain the same in good condition and repair, normal wear and
tear excepted, and shall furnish Lessor prompt written notice of any and all
material accidents, fires or other damage occurring on or to the Leased
Premises. All refuse of any kind shall be removed from the Leased Premises at
reasonable intervals by, and at the sole cost of, the Lessee. Any trash
receptacle(s), such as trash cans, and/or dumpsters, shall be located by the
Lessee only on such area of the Real Property as shall be designated by the
Lessor.


(b)The Lessor shall be responsible for contracting for the exterior landscape
maintenance of the Real Property, the Parking Area and the Access Area
(including grass cutting, the upkeep, maintenance and replacement of all shrubs,
plantings and other landscape materials), and for snow and ice removal from the
Access Area and the Parking Area; provided, however, the Lessee shall be
required to contact the Lessor, or the Lessor's designated snow removal vendor
directly when the Access Area and/or the Parking Area are in need of snow and
ice removal and the Lessee shall reimburse to the Lessor, within thirty (30)
days after its receipt of an invoice therefor, its Proportionate Share of all
Grounds Maintenance Costs as set forth in Paragraph 8 of this Lease. The Lessee
shall make and shall be responsible for the costs and expenses associated with
making, any and all other repairs to the Leased Premises and the Parking Area.
The foregoing notwithstanding, the Lessor may, at its option, elect to provide,
or elect to have provided, any



--------------------------------------------------------------------------------



maintenance services and repairs with respect to the Leased Premises including
the mechanical, electrical, plumbing and HVAC system(s) thereof and equipment
located therein and, if the Lessor elects to provide any such services, the
Lessor may charge, and the Lessee shall pay, such fees for such services as
would otherwise be paid to outside parties on a competitive basis. In addition,
the Lessor shall charge an annual management fee with respect to its management
of the Building and the Leased Premises, which annual property management fee
chargeable by Lessor to Lessee shall be equal to three percent (3%) of the
annual Minimum Rent and the Lessee shall be responsible for the payment thereof
to the Lessor. For purposes of this Paragraph 9, "Grounds Maintenance Costs"
shall be any and all costs and expenses incurred by the Lessor with respect to
the grounds maintenance and upkeep of the Real Property including, without
limitation, all landscape maintenance such as grass cutting, the upkeep,
maintenance and replacement of all shrubs, plantings and other landscape
materials, snow and ice removal from all exterior portions of the Building
including all sidewalks, stairways, entrances and exits with respect to all
areas of the Building and the Real Property including, without limitation, the
Parking Area and the Access Area.


10.Quiet Enjoyment. If the Lessee faithfully and diligently performs the terms
of this Lease imposed on Lessee, the Lessee shall have exclusive, peaceful
possession, use, and quiet enjoyment of the Leased Premises during the Term.


11.Waiver of Subrogation. Lessee hereby waives any and every claim which arises
or may arise in its favor and against the Lessor during the Term for any and all
loss or damage to any of its property located within, or upon, or constituting a
part of, the Leased Premises, which loss or damage is, or is to be, covered, by
the terms of this Lease, by valid and collectible fire and extended coverage
insurance policies, even if such loss or damage shall be brought about by
default or negligence of the Lessor or by its employees, agents, contractors or
servants.


12.Damage or Destruction of the Leased Premises. Except as otherwise hereinafter
set forth, in the event the Leased Premises are damaged or partially destroyed
by fire or other casualty (and provided, however, that such other casualty is
not caused by, or attributable to, the Lessee), Lessor, utilizing the insurance
proceeds, if any, shall restore the same to substantially the same condition as
existed prior to the occurrence of such fire or other casualty. However, in the
event the Leased Premises shall be damaged or destroyed by fire or other
casualty to such extent as to preclude the repair and replacement thereof within
one hundred and twenty (120) days subsequent to the date of such event, either
Lessor or Lessee may elect to terminate this Lease and, if the Lease is
terminated, the Lessor shall receive payment of any and all insurance proceeds.
Lessee shall not be obligated to pay any rentals or other amounts under this
Lease applicable to any period when the Leased Premises are untenantable due to
any such damage or destruction.


13.Condemnation. In the event that all or twenty-five percent (25%) or more of
the Leased Premises is taken by any condemnation or eminent domain proceedings,
then either the Lessee or Lessor shall have the right to terminate this Lease by
delivering written notice of such election to the other party, and, in such
event, all obligations of Lessee and Lessor hereunder with respect to the period
of time subsequent to such taking, shall, thereafter, terminate and this Lease
shall be null and void and of no further force and effect. If, however, less
than twenty-five percent (25%) of the Leased Premises is taken by the exercise
of the right of condemnation or eminent domain, this Lease shall continue with
respect to the remaining portion of the Leased Premises, and the Minimum Rent
herein specified to be paid by Lessee shall be ratably reduced according to the
area of the Leased Premises which is so taken. Lessor shall be entitled to
assert and receive any damages due from the condemning governmental unit or
other corporation or entity exercising any such right of condemnation or eminent
domain. The foregoing notwithstanding, the Lessee shall have the right to assert
against any such condemning governmental unit or other corporation or entity
exercising any such right of condemnation or eminent domain a claim for any
damages incurred by the Lessee with respect to costs and expenses incurred by
the Lessee in connection with the relocation of its business from the Leased
Premises to another location or losses sustained to its business as a result of
the condemnation or eminent domain proceeding; provided, however, the



--------------------------------------------------------------------------------



Lessee shall not have the right to assert any claim for losses incurred with
respect to the Lessee's loss of its leasehold interest or any other claim which
would diminish any claim of the Lessor.


14.No Waste. No waste shall be committed by the Lessee, and at the end of the
Term, the Leased Premises shall be delivered in substantially as good condition
as on the Commencement Date, ordinary wear and tear and damage by casualty
excepted.


15.Hazardous Substances.


(a)The Lessee represents and warrants to the Lessor that the Leased Premises,
the Parking Area, the Access Area and the Real Property shall be kept free from
contamination by or from any hazardous substances or hazardous waste (as such
terms are defined and/or used in applicable state or federal law or in the
regulations issued thereunder including, without limitation, the Federal
Comprehensive Environmental Response, Compensation and Liability Act). The
Lessee also agrees that it will not store, utilize or engage in operations at or
upon the Leased Premises, the Parking Area, the Access Area and the Real
Property or affecting the Leased Premises, the Parking Area, the Access Area and
the Real Property which involve the generation, manufacture, refining,
transportation, treatment, storage, handling or disposal of hazardous substances
or hazardous waste, medical waste or medical waste products or environmentally
deleterious material and the Lessee will at all times comply with and conform to
all laws, statutes, ordinances, rules, regulations, notices and orders of all
governmental and regulating authorities or any board of fire underwriters, or
any insurance organization or company with respect to the treatment of any
hazardous substances or waste on or which affect the Leased Premises, the
Parking Area, the Access Area and the Real Property. The Lessee shall not cause
or permit to exist as a result of an intentional or unintentional action or
omission on its part or on the part of any of the Lessee's agents of releasing,
spilling, leaking, pumping, pouring, emitting, emptying or dumping from, on or
about the Leased Premises or the Real Property of any such hazardous substances
or waste.


(b)The Lessee shall indemnify, defend and hold harmless, the Lessor, its
successors and assigns, any officer, director, shareholder, employee or any
agent of Lessor from any and all liability, damages, costs, claims, suits,
actions, legal or administrative proceedings, interests, losses, expenses, and
attorney's fees and appellate attorneys' fees (including any such fees and
expenses incurred in enforcing this indemnity) resulting from or arising out of,
or in any way connected with, injury to, or the death of, any person (including
any indemnified party) or damage to property of any kind wherever located and by
whomever owned (including that of any indemnified party) or otherwise arising
out of, or in any way connected with, the presence on, in or under the Leased
Premises, the Parking Area, the Access Area and the Real Property of any
hazardous substances or hazardous waste; provided, however, that it must be
shown that such hazardous substance or hazardous waste were introduced in or
under the Leased Premises, the Parking Area, the Access Area and the Real
Property during the Term, or any extension or renewal thereof or at any other
time by the Lessee, or its employees, contractors, agents, invitees, guests, or
its successors, assigns or sublessees, if any. This indemnification is an
independent covenant and shall survive the expiration or earlier termination of
this Lease. Lessee will not be liable in any way for any environmental
contamination occurring prior to the Commencement Date or resulting from acts or
omissions that took place prior thereto unless caused by the acts or omissions
of the Lessee.


16.Compliance with Laws. Lessee shall comply with all requirements of duly
constituted public authorities, and with the terms of any state or federal
statute, regulation, and of any local ordinance, applicable to the Lessee or to
the Lessee's use of the Leased Premises, the Parking Area and the Access Area,
and Lessee shall indemnify, defend and save Lessor harmless from any and all
penalties, fines costs or other damages resulting from its failure to do so. The
Lessee shall not carry on any unlawful business in or about the Leased Premises,
and shall not carry on any business which shall endanger the Leased Premises or
any portion thereof from fire or cause a forfeiture of any fire insurance that
the Lessor has or may hereafter have on the Leased Premises or any improvements
thereof. Anything contained in this Lease to the contrary notwithstanding, the



--------------------------------------------------------------------------------



Lessee shall fully comply with the Pennsylvania “Anti-Idling Law (Act 124 of
2008)” which prohibits diesel-powered vehicles from excessive idling on the Real
Property. Accordingly, Lessee shall indemnify, defend and hold the Lessor
harmless from and against any fines, penalties, claims or judgments which may be
incurred by Lessor arising from any violation of such Anti-Idling Law with
respect to the trucks and equipment of the Lessee and its employees, agents,
customers, vendors or contractors. In addition, the Lessee shall post any “No
Idling” sign(s) in its truck court and/or loading areas of the Real Property,
which sign(s) shall be installed and maintained by the Lessee, at Lessee’s cost
and expense (such sign(s) shall be of a design and size and installed and
maintained in a manner and in a location that is reasonably acceptable to the
Lessor in writing).


17.Hold Over. Except as Lessor otherwise may consent in writing, Lessee agrees,
without further notice or demand, to promptly surrender possession of the Leased
Premises to Lessor at the expiration, or earlier termination, of this Lease. Any
holding over by Lessee beyond the Term shall be under and subject to the same
terms and provisions as contained herein, except, however, that the Minimum Rent
shall, after the end of the Term, be double the Minimum Rent as existed in the
immediately preceding month and, in all such events, the term of any such hold
over shall be on a month-to-month basis and shall be terminable upon thirty (30)
days’ notice to either party by the other.


18.Improvements to Leased Premises; Alterations.


(a)The Lessor shall, prior to the Commencement Date, substantially complete, or
cause Mericle Construction, Inc. (the "Contractor") to substantially complete,
those improvements to the Leased Premises as are more particularly described on
the Plans and Specifications set forth on Exhibit "F" attached hereto and made a
part hereof (the "Lessor's Improvements"). Lessor shall commence construction of
Lessor’s Improvements immediately following the final execution of this Lease by
both parties and shall use commercially reasonable good faith efforts to
complete the same within one hundred five (105) days after the final execution
of this Lease by both parties. Lessor shall secure all building permits as may
be required to construct the Lessor’s Improvements in the Leased Premises and
the Lessor shall construct the Lessor's Improvements therein in such a manner so
that the Lessor's Improvements shall meet and comply with the following: (a) the
current building codes as administered by Pittston Township, Luzerne County,
Pennsylvania which are: (1) the International Building Code of 2015 and IEBC of
2015; (2) the NEC of 2014; (3) ICC/ANSI A117.1-2009; (4) the International
Plumbing Code of 2015; (5) the International Mechanical Code of 2015; (6) NFPA
13 of 2013; and International Energy Conservation Code 2015; and (b) the
Pennsylvania Universal Accessibility Act. The Lessor, or the Contractor, shall
construct the Lessor's Improvements in a good and workmanlike manner free and
clear of all liens and encumbrances for labor and materials. The Lessor’s
Improvements shall include the installation of lighting in the warehouse area of
the Leased Premises based upon the preliminary racking plan provided to the
Lessor on April 8, 2020, a copy of which plan is attached hereto as Exhibit “I”
(the “Lessee’s Racking Plan”).


(b)The Lessee shall substantially complete, or cause the substantial completion
of, those improvements to the Leased Premises as are more particularly described
on the Plans and Specifications set forth on Exhibit "G" attached hereto and
made a part hereof (the "Lessee's Improvements"). The Lessee may commence
construction of the Lessee's Improvements only after obtaining the Lessor's
prior written consent to the Lessee's Improvements and only after providing
reasonable prior notice to the Lessor and after coordinating with the Lessor so
as not to interfere with the Lessor's construction of the Lessor's Improvements.
The Lessee shall construct, or cause to be constructed, the Lessee's
Improvements in a good and workmanlike manner. The Lessee may not make any
changes, alterations or substitutions to the Lessee's Improvements once they
have been approved by the Lessor without first obtaining the Lessor's prior
written consent to any such changes, alterations or substitutions.





--------------------------------------------------------------------------------



(c)The Lessee may not make any structural alterations or any material
improvements (other than the Lessee's Improvements as hereinabove defined) to
the Leased Premises without Lessor's prior written consent, which consent shall
be in the sole and absolute discretion of the Lessor. In addition, the Lessee
may not make any other alterations, changes or improvements to the Leased
Premises which affect, in any way, the mechanical, electrical or plumbing
systems of the Building without first obtaining the Lessor's prior written
consent, which consent shall be in the sole and absolute discretion of the
Lessor. All such alterations and improvements made with the Lessor's prior
written consent as hereinabove set forth shall, at Lessor’s option, (i) either
be left in the Leased Premises and become the property of the Lessor upon the
termination of this Lease unless otherwise provided in Lessor's consent
therefor, or (ii) be removed from the Leased Premises by Lessee and the Lessee
shall, in such event, restore the Leased Premises to the condition as existed
immediately prior to Lessee’s installation of such alterations or improvements;
provided, however, that, notwithstanding the foregoing, so long as the Lessee is
not in default under this Lease, the Lessor shall not have title to, and Lessee
shall have the right (and, at Lessor’s option, the obligation) to remove, its
trade fixtures, moveable office equipment and furniture; provided however, in
connection with such removal, the Lessee shall restore the Leased Premises to
the condition as existed immediately prior to Lessee’s installation of such
items within the Leased Premises. If the Lessee or the Lessee's lender(s)
require a Landlord's Lien Waiver at any time during the Term of this Lease with
respect to the Lessee's trade fixtures, or moveable office equipment and
furniture, the Lessor will provide its standard Landlord's Lien Waiver to the
Lessee without cost or charge to the Lessee; provided, however, if the Lessee or
its lender(s) request a different form of Landlord's Lien Waiver (other than the
Lessor's standard form thereof) or if they request changes be made to the
Lessor's standard form of Landlord's Lien Waiver, then the Lessor may charge to
the Lessee, and the Lessee shall pay to the Lessor, a reasonable administrative
fee to cover the costs and expenses associated with Lessor's review of,
negotiations to, or revisions of, such Landlord's Lien Waiver prior to the
Lessor's execution and delivery to the Lessee of any such Landlord's Lien
Waiver.


(d)Anything contained herein to the contrary notwithstanding, the Lessee shall,
at its own cost and expense, immediately upon the expiration or earlier
termination of this Lease, restore the Leased Premises to the condition as
existed as of the Commencement Date, ordinary wear and tear excepted, and, in
the event that the Lessee does not do so in a good and workmanlike manner, the
Lessor may do so and, in such event, the Lessee shall be responsible for all
costs and expenses associated therewith and the Lessor may, in addition to all
other rights and remedies available to it in law or at equity, apply the Deposit
toward the same. The foregoing notwithstanding, the Lessor's Improvements or
those portions of the Lessee's Improvements which were constructed in the Leased
Premises with the prior written approval of the Lessor shall, at Lessor’s option
determined upon the expiration or earlier termination of this Lease, immediately
and automatically become the property of the Lessor upon the expiration or
earlier termination of this Lease without the necessity of any further notice or
action on the part of the Lessor or the Lessee and without any reimbursement or
compensation therefor by the Lessor to the Lessee. Any Lessee's Improvements or
other alterations made to the Leased Premises which Lessor does not wish to keep
shall be removed by the Lessee upon the expiration or earlier termination of
this Lease and the Leased Premises shall be restored by the Lessee to the same
condition as existed immediately prior to the construction of such Lessee’s
Improvements or other alterations, all at the Lessee's sole cost and expense. In
addition, in order to prevent excessive marking on the warehouse floors, the
Lessee shall use only "non-marking" tires on all forklifts and all other
material handling equipment within all warehouse areas of the Building.


(e)Whenever a period of time is prescribed in this Lease for action to be taken
by the Lessor regarding the construction of the Lessor's Improvements, the
Lessor shall not be liable or responsible for, and there shall be excluded from
the computation any such period of time, any delays due to force majeure, which
term shall include strikes, riots, acts of God, shortages of labor or materials,
war, governmental approvals, laws, regulations, governmental shut downs or
restrictions, delays caused by, or attributable to, the Lessee, or any other
cause of any kind whatsoever which is beyond the reasonable control of the
Lessor (collectively, “Force Majeure”).



--------------------------------------------------------------------------------





(f)If any mechanics' liens are placed upon the Leased Premises or the Real
Property as a result of Lessee's act or omission, Lessee will, upon being
notified of same, promptly remove them either by payment or by bonding at
Lessor's option.


19.Signs. The Lessee hereby agrees that it will not place or suffer to be placed
or maintained on any exterior door, exterior wall or window of the Leased
Premises or the Building or elsewhere on the Real Property any sign, awning or
canopy, or advertising matter or other thing of any kind, and will not place or
maintain any decoration, lettering or advertising matter on the glass of any
window or exterior door of the Leased Premises which is not in conformity with
the rules and regulations of the Leased Premises as set forth by Lessor from
time to time and further, and without first obtaining Lessor's prior written
approval and consent. Lessee further agrees to maintain such sign, awning,
canopy, decoration, lettering, advertising matter or other thing as may be
approved by Lessor in good condition and repair at all times and upon the
expiration of this Lease, the Lessee shall, at the direction of the Lessor and
at the Lessee's cost and expense, remove any such identification signage
(leaving any pylon, monument, base, frame or other mechanism to which the
Lessee's identification sign was attached and all lighting and electrical
appurtenances thereto) and the Lessee shall restore the Building, pylon,
monument, base, frame or other mechanism to which the Lessee's identification
sign was attached to the condition as existed immediately prior to the Lessee's
attachment of its signage thereto. Lessee acknowledges that Lessor, at its
option, may regulate the lettering size, style and color of all signs
(including, without limitation, any identification sign of the Lessee to be
located in any monument sign located at the front of the Building, if any) so
that all signs within the Leased Premises and the Building and on the Real
Property, and on those other buildings in the Park which are owned by Lessor or
any of its affiliates, are of a coordinated and complementary size, color, style
of lettering and material.


20.Liability. The Lessor shall not be liable for any injury to any person while
on the Leased Premises or the Real Property or for damage to property while
located on the Leased Premises or the Real Property, whether owned by Lessor,
Lessee or third parties, whether caused by or resulting from any act, or
omission, of Lessor or any of its respective agents, servants or employees, or
by fire, or by any other casualty or condition existing on or resulting to the
Leased Premises or the Real Property during the Term, and Lessee shall maintain
all of the insurance policies and coverages referred to in this Lease to insure
Lessor against any loss or liability on account of any such claim. Lessor shall
not be liable for any damage to any property at any time located within or about
the Leased Premises or the Real Property including, but not limited to, property
of Lessee, by whatsoever cause, nor shall Lessor be liable in any claim for
damages by reason of inconvenience or interruption to the business of Lessee,
irrespective of the cause therefor. The Lessee shall indemnify, defend and hold
harmless the Lessor, its successors and assigns, any affiliate, officer,
director, shareholder, employee or any agent of Lessor from and against any and
all liability, damages, costs, claims, suits, actions, legal or administrative
proceedings, interests, losses, expenses and attorney's fees (including any such
fees and expenses incurred in enforcing this indemnity) resulting from, or
arising out of, or in any way connected with, injury to, or the death of, any
person (including any indemnified party and Lessee's own employees) or damages
to property of any kind wherever located and by whomever owned (including that
of any indemnified party) or otherwise arising out of, or in any way connected
with, the Building, the Leased Premises, the Access Area, the Parking Area or
the Real Property to the extent attributable to the conduct by the Lessee of the
Lessee's business therein or therefrom. With regard to claims made against the
Lessor by an employee of the Lessee, anyone directly or indirectly employed by
the Lessee, or anyone for whose acts the Lessee may be liable, the Lessee's
indemnification obligation hereunder shall not be limited by the provisions of
any workers' compensation acts, disability benefit acts or other employee
benefit acts and the Lessee hereby waives any and all defenses and/or immunities
afforded it under said acts.


21.Assignment and Sublease. The Lessee may not, at any time, sublease the Leased
Premises nor any portion thereof nor assign this Lease without the prior written
consent of the Lessor, such consent not to be unreasonably withheld; provided,
however, that in the event of any such



--------------------------------------------------------------------------------



subletting or assignment with the Lessor's prior written consent as hereinabove
set forth, the Lessee (and the Guarantor, if there is a Guaranty pursuant to the
terms of this Lease) shall continue to remain liable to Lessor for all sums due
hereunder and for the performance of all covenants and duties of Lessee. In
addition, in order for the Lessee to request the Lessor's approval to any
subletting of the Leased Premises or any such assignment of this Lease, the
Lessee must prove, inter alia, to the satisfaction of the Lessor and Lessor's
insurance carrier, that the proposed assignee or sublessee poses no greater
credit risk to the Lessor than does the Lessee (in the Lessor's reasonable
judgment) and that the business of such subtenant or assignee poses no greater
fire, casualty risk, or potential for environmental contamination to the Leased
Premises than did the business of the Lessee. Anything contained in this Lease
to the contrary notwithstanding, any approval or consent of the Lessor with
respect to any such requested subletting of the Leased Premises or assignment of
this Lease by the Lessee shall not be deemed to be the approval or the consent
of the Lessor with respect to any such other or future subletting or assignment
request of the Lessee with respect to the Leased Premises (or any portion
thereof) or this Lease. In the event that the Lessor grants its consent to any
sublease or assignment request by the Lessee under this Paragraph 21, the Lessee
shall be responsible, at its sole cost and expense, for obtaining all
governmental approvals of such sublease or assignment and for providing to the
satisfaction of Lessor, satisfactory proof thereof prior to the execution of any
such sublease or assignment.


22.Inspection of Leased Premises. It is further agreed and understood that the
Lessor may enter the Leased Premises at any time during the Term, upon
reasonable advance notice to Lessee, in the presence of the Lessee and during
Lessee's business hours for the purposes of (a) ascertaining whether the Leased
Premises are kept in good order and repair; except, however, in an emergency
situation, in which event, the Lessor shall have the right to enter in and upon
the Leased Premises absolutely and without notice, and (b) showing the Leased
Premises and/or the Building for the Lessor's marketing purposes to other
prospective tenants, purchasers, lenders or other parties with whom the Lessor
conducts, or is interested in conducting, business.


23.Default; Cumulative Remedies.


(a)If the Lessee (i) does not pay in full any installment of Rent, and/or other
charge or payment herein agreed to be paid by Lessee, within the period of ten
(10) days after notice thereof from the Lessor to the Lessee, or (ii) violates
or fails to perform or otherwise breaches any covenant or agreement herein
contained, which violation, failure or breach remains uncured for a period of
thirty (30) days after written notice has been given by Lessor to Lessee, or
(iii) makes an assignment for the benefit of creditors, or if a petition is
filed by (and granted) or filed against Lessee for the appointment of a
receiver, resulting in an order or decree which continues unstayed and in effect
for a period in excess of sixty (60) days, or a bill in equity or other
proceeding for the appointment of a receiver of Lessee is filed and granted,
resulting in an order or decree which continues unstayed and in effect for a
period in excess of sixty (60) days or if proceedings for reorganization or
composition of creditors under any state or federal law is instituted by or
against Lessee, resulting in an order or decree which continues unstayed and in
effect for a period in excess of sixty (60) days, THEN, and in any of said
events, there shall be deemed to be by virtue thereof, a breach of this Lease
and Lessor may:


i.declare all or any part of the Rent for the entire unexpired balance of the
Term of this Lease to be immediately due and payable and the Lessee shall be
obligated to pay the same and, with respect to any installment of Rent which is
not received by the Lessor on the date set forth for payment, and the Lessee
shall be obligated to pay to the Lessor, the Late Fee, the Late Interest and the
Late Costs, all of which shall be due under this Lease as, and shall become,
Additional Rent; and/or


ii.declare that the Term of this Lease shall immediately terminate and end
without any right on the part of the Lessee to save the forfeiture by payment of
any sum then due or by other performance of any condition, term or covenant;
and/or



--------------------------------------------------------------------------------





iii.collect from Lessee any and all costs and expenses incurred by Lessor or as
a result of the Lessee's breach including, without limitation, reasonable
attorneys' fees which Lessor was required to incur in enforcing the terms of
this Lease and utilize the Deposit to pay the same; and/or


iv.assert and pursue any and all such other rights and remedies available to
Lessor under this Lease or in law or at equity.


(b)All of the remedies hereinbefore given to Lessor and Lessee and all rights
and remedies given to them by law or equity shall be cumulative and concurrent.
The exercise by either Lessor or Lessee of any particular right shall not be a
waiver by either party of any other right herein granted to Lessor and/or
Lessee. If Lessor, at any time or times, shall accept the Rent or the payment of
other charges due from Lessee hereunder after the same shall become due and
payable, such acceptance shall not excuse delay upon subsequent occasion or
constitute or be construed as a waiver of any of Lessor's rights.


(c)Should any party hereto employ an attorney for the purpose of enforcing,
construing, or declaring rights under this Lease, or any amendment thereto, or
any judgment based on this Lease, in any legal proceeding whatsoever, including
bankruptcy, arbitration, declaratory relief or other litigation, the prevailing
party shall be entitled to receive from the other party reimbursement for all
reasonable attorneys' fees and all court costs and expenses, and such
reimbursement shall be included in any settlement, judgment or final order
issued with respect to that proceeding. The "prevailing party" means the party
which has most nearly prevailed with respect to its position.


24.Representations and Warranties.


(a)Lessee's Representations and Warranties. The Lessee hereby represents and
warrants to the Lessor as follows:


(i)the Lessee is a corporation legally organized and validly existing in the
State of Texas and is qualified to do business under the laws of the
Commonwealth of Pennsylvania;


(ii)the Lessee has the full legal authority and power to enter into, and to
perform its obligations under, this Lease;


(iii)all requisite corporate action has been taken by the Lessee to legally
authorize the execution and delivery of this Lease and the performance of its
obligations hereunder; and


(iv)this Lease is, and shall be, legally binding upon, and enforceable against,
the Lessee in accordance with its terms.


(b)Lessor's Representations and Warranties. The Lessor hereby represents and
warrants to the Lessee as follows:


(i)the Lessor is a limited liability company legally organized and validly
existing in the Commonwealth of Pennsylvania;


(ii)the Lessor has the full legal authority and power to enter into, and to
perform its obligations under, this Lease;





--------------------------------------------------------------------------------



(iii)the Lessor owns fee simple title to the Real Property, subject to any
liens, claims, encumbrances or restrictions of records;


(iv)all requisite legal action has been taken by the Lessor to legally authorize
the execution and delivery of this Lease and the performance of its obligations
hereunder; and


(v)this Lease is, and shall be, legally binding upon, and enforceable against,
the Lessor in accordance with its terms.


25.Binding Upon Successors and Assigns. All rights and liabilities herein given
to or imposed upon the respective parties hereto shall extend to, and be binding
upon, their respective heirs, personal representatives, successors and permitted
assigns.


26.Mortgages. Subject to the provisions of Paragraph 10 hereof, this Lease shall
automatically be subject and subordinate to all mortgages which now or hereafter
affect this Lease or the Leased Premises, and to all renewals, modifications,
consolidations, replacements and extensions thereof provided, however, that the
mortgagee named in such mortgage or deed of trust shall agree that Lessee’s
peaceable possession of the Leased Premises will not be disturbed on account
thereof as long as Lessee is not in default of any of the terms and covenants of
this Lease. In confirmation of such subordination, non-disturbance and
attornment, the Lessee shall execute promptly any reasonable certificate that
Lessor, or its mortgagee(s), may request pursuant thereto..


27.Severable. The terms, covenants and provisions of this Lease are severable
and divisible and, if any of the said terms, covenants and provisions shall be
invalidated by law or for other reason, the force and effect of the other terms,
covenants and provisions shall be deemed to be unaffected and be legally
enforceable as though the provisions invalidated had not been herein set forth.


28.Notices. Any notice required to be given hereunder shall be given to parties
hereto as follows or at such other addresses as the parties hereto, or either of
them, may from time to time designate by notification to the other in writing by
certified mail, postage prepaid or by recognized overnight carrier with proof of
delivery thereof and such notice shall be effective upon receipt or upon the
addressee's refusal to accept such notice:


If to Lessor:             [REDACTED]
                        


With a copy to:             [REDACTED]
                        
        
If to Lessee:            Sharps Compliance, Inc. of Texas
9220 Kirby Drive
Suite 500
Houston, Texas 77054
Attention: David P. Tusa, President & CEO


29.No Recording. This Lease shall not be recorded with the Recorder of Deeds or
in any other public office for the recording of documents. Both Lessor and
Lessee agree that this Lease is binding upon each of them and is enforceable
with respect to all of the Leased Premises without such recording.


30.No Broker. This Lease was brought about by direct negotiations between Lessor
and Lessee, and neither party has any responsibility to compensate any broker in
connection with the execution of this Lease. Each party hereby agrees to
indemnify, defend and hold the other



--------------------------------------------------------------------------------



harmless from and against any liability, obligation, cost, fee or expenses
arising as a result of any claim by or through the indemnitor and Lessor
specifically agrees to indemnify the Lessee from and against any claim by Jones
Lang LaSalle for a broker’s commission relative to this Lease.


31.Estoppel Certificates. The Lessee agrees at any time, within ten (10) days of
Lessor's written request, to execute, acknowledge and deliver to Lessor a
written statement certifying that this Lease is unmodified and in full force and
effect (or, if there have been modifications), and the dates to which the
Minimum Rent, Additional Rent and other charges have been paid in advance, if
any, it being intended that any such statement pursuant to this Paragraph 31 may
be relied upon by any prospective purchaser or mortgagee of the Building or Real
Property.


32.Guaranty. The Lessee shall, on or before the date of this Lease, deliver to
the Lessor a fully-executed Guaranty and Suretyship Agreement in the form
attached as Exhibit "H" hereto and made a part hereof (the "Guaranty") from
Sharps Compliance Corp. (the "Guarantor"). Pursuant to the Guaranty, the
Guarantor shall unconditionally and irrevocably guaranty all of the payment and
performance obligations of the Lessee under this Lease.


33.Financial Information. The Lessee shall deliver to the Lessor, prior to the
date of this Lease and thereafter from time to time during the Term, and upon
the request of the Lessor, the most recent financial statements which shall be
prepared in accordance with generally accepted accounting principles
consistently applied (the "Financial Information"). The provisions of this
Paragraph 33 shall not be applicable to the Lessee so long as the Lessee is a
publicly-traded company or is an affiliate or subsidiary of a publicly-traded
company reporting its financial affairs, on a consolidated basis, with such
affiliate or subsidiary and so long as information concerning such financial
affairs is generally available to the public for review.


34.Limited Liability of Lessor. Notwithstanding any provision to the contrary
contained herein, Lessee shall look solely to the estate of Lessor in and to the
Real Property and the Building only (collectively, the "Specified Assets") in
the event of any claim against Lessor arising out of or in connection with this
Lease, the relationship of Lessor and Lessee or Lessee's use of the Leased
Premises (collectively, "Lessee's Claims"), and Lessee agrees that the liability
of Lessor arising out of or in connection therewith shall be limited to the
Specified Assets. No properties or assets of Lessor, other than the Specified
Assets, shall be subject to levy, execution or other enforcement procedures for
the satisfaction of any judgment (or other judicial process) or for the
satisfaction of any other remedy of Lessee arising out of or in connection with
the Lessee's Claims. Anything contained in this Lease to the contrary
notwithstanding, the Lessor may, at its option, and without providing notice to,
or obtaining the consent of, the Lessee, sell, transfer or convey the Real
Property or the Building thereon and, in accordance therewith, the Lessor may,
at its option, and without providing notice to, or obtaining the consent of, the
Lessee, assign this Lease to any purchaser or transferee of the Real Property,
the Building or any portion thereof and upon such assignment, the Lessor's
assignee shall automatically become the Lessor under this Lease, and the Lessor
herein stated shall, from and after the effective date of such assignment, be
relieved of all further liability under this Lease.


35.Not Construed Against Drafter. Any presumption of law which provides that an
agreement shall be construed against the drafter is hereby waived by the parties
to this Agreement, each party being represented by legal counsel.


36.Venue. In the event of a dispute between the parties with respect to this
Lease or the parties' rights, responsibilities or obligations hereunder, both
parties hereby irrevocably agree to submit to the jurisdiction of, and any
litigation arising therefrom shall be submitted to, the Court of Common Pleas of
Luzerne County, Pennsylvania.


37.Announcements. The Lessor shall have the right, from time to time, following
the execution of this Lease, to release a public announcement to any media venue
regarding the Lessee’s



--------------------------------------------------------------------------------



lease of the Leased Premises from the Lessor. The Lessor shall provide to the
Lessee a copy of said announcement at the time of the Lessor’s release thereof
in order for the Lessee to join in said announcement if it so desires.


38.Extension Option.


(a)The Lessor grants to the Lessee one (1) option (the "Extension Option") to
extend the Term of this Lease for one (1) period of five (5) years (the
"Extension Period"), provided the Lessee exercises such Extension Option as set
forth below, and provided further that there has been no unpermitted assignment
of this Lease or unpermitted sublease of the Leased Premises or any portion
thereof by the Lessee and provided that there exists either on the date the
Lessee notifies the Lessor of its intent to exercise the Extension Option or at
any time thereafter up to and including the date upon which the Extension Period
is to commence, no uncured default under this Lease or event, which, with the
giving of notice or the passage of time, or both, would constitute a default
under this Lease. The Extension Option shall be personal to the Lessee and the
same shall not be applicable to any unpermitted successor or assignee of the
Lessee and the Lessee's unpermitted successors or assigns may not exercise the
Extension Option as set forth in this Lease and as permitted under the terms of
this Lease. The Lessee may exercise such Extension Option only by serving on the
Lessor written notice of its intent to exercise the Extension Option (the
"Lessee's Exercise Notice") no later than that date which is six (6) months
prior to the Termination Date. In the event the Lessee does not timely and
properly exercise its Extension Option to extend the Term of this Lease for the
Extension Period, or if the Lessor has not received the Lessee's Exercise Notice
by no later than that date which is six (6) months prior to the Termination
Date, then this Paragraph 38 shall become null and void and of no further force
and effect and the Lessee shall have no such Extension Option.


(b)Once the Lessee exercises an Extension Option, such exercise thereof may not
be revoked. Anything contained in this Lease to the contrary notwithstanding,
the Lessee's exercise of an Extension Option shall be applicable only to the
entire Leased Premises and the Lessee shall not have the right to exercise an
Extension Option for only a portion of the Leased Premises. The Minimum Rent for
the Extension Period shall continue to be what the Minimum Rent was as of the
Termination Date but escalated annually on each subsequent Adjustment Date
(which is the anniversary date of the Commencement Date) pursuant to the
provisions set forth in Paragraph 3(b) above (i.e., the annual Minimum Rent
shall be increased by two percent (2%) on the next anniversary of the
Commencement Date and thereafter on each subsequent anniversary thereof) as
shown in the following Minimum Rent table relative to the Extension Period.


Months of Extension of the Term
Annual Minimum Rent Per Sq Ft
Monthly
Minimum Rent
Aggregate Annual
Minimum Rent
63 through 72
$6.32
$27,485.15
N/A
73 through 84
$6.45
$28,050.51
$336,606.15
85 through 96
$6.58
$28,615.87
$343,390.46
97 through 108
$6.71
$29,188.19
$350,258.27
109 through 120
$6.84
$29,746.59
$356,959.08
121 through 122
$6.98
$30,341.52
N/A



(c)All Additional Rent under this Lease shall continue uninterrupted from the
Commencement Date through the expiration of the Term and, if applicable, the
Extension Period. The Lessor shall deliver the Leased Premises and the Lessee
shall accept the Leased Premises for the Extension Period in its then "as is"
and “where is” condition. All other terms and conditions of this Lease shall
remain in full force and effect during the Extension Period; provided, however,
during the Extension Period, the Lessee shall have no additional option to
extend the Term of this Lease.





--------------------------------------------------------------------------------





[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
caused this Lease to be duly executed as of the day and year first above
written.


WITNESS:
 
LESSOR:
 
 
 
 
 
 
 
 
[REDACTED]
 
 
 
a Pennsylvania limited liability company
 
 
 
 
 
 
 
 
BY:
 
[REDACTED], Chief Operating Officer
 
[REDACTED], President
 
 
 
 
 
 
 
 
 
 
WITNESS/ATTEST:
 
LESSEE:
 
 
 
 
 
 
 
 
SHARPS COMPLIANCE, INC. OF TEXAS,
 
 
 
a Texas corporation qualified to do business in the
 
 
 
Commonwealth of Pennsylvania
 
 
 
 
 
 
 
 
BY:
 
Title:
 
 
Name:
Diana Diaz
 
 
 
Its:
VP & CFO
 
 
 
 
 
 
 
 
 
 
 
(CORP SEAL)
 
 
 






















